  Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 1 of 24 PageID #: 1



              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF DELAWARE


WILLIAM MAHON, derivatively on       )
behalf of ABEONA THERAPEUTICS        ) Civil Action No.
INC.,                                )
                                     )
                Plaintiff,           )
                                     )
     v.                              )
                                     )
MARK J. AHN, MARK J. ALVINO,         )
JEFFREY B. DAVIS, STEPHEN B.         )
HOWELL, TODD WIDER, and STEVEN H. )
ROUHANDEH,
                                     )
                                     )
                Defendants.          )
                                     )
      and                            )
                                     )
ABEONA THERAPEUTICS INC.,            )
                                     )
                  Nominal Defendant. )
                                     )
                                     )
                                     )
                                     )

        VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT


     On behalf of Nominal Defendant Abeona Therapeutics, Inc. (“Abeona” or the

“Company”), Plaintiff William Mahon (“Plaintiff”) asserts claims for breach of
    Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 2 of 24 PageID #: 2



fiduciary duty and unjust enrichment against certain current and former members of

Abeona’s board of directors (the “Board”).1

                NATURE AND SUMMARY OF THE ACTION
       1.    This is a stockholder derivative action brought on behalf of Abeona to

recover the excessive and unfair compensation that Abeona’s directors have awarded

themselves in breach of their fiduciary duties.

       2.    The Board is responsible for setting the compensation of its own non-

employee members, an arrangement that inherently creates a conflict of interest.

Despite this conflict, the Board has never asked Abeona’s stockholders to approve

the compensation the non-employee directors pay themselves. To the contrary, the

Board has abused its discretion by providing non-employee directors with a

compensation package that well exceeds a reasonable amount.

       3.     During the Company’s 2015, 2016 and 2017 fiscal years, Abeona’s

non-employee directors received average compensation per director of $1,298,250,

$555,000 and $581,333, respectively. Meanwhile, during the same fiscal years, the

Company’s peers paid their non-employee directors an average compensation

package of $152,953, $139,188, and $194,883, respectively.


1
  Plaintiff’s allegations are made upon personal knowledge as to himself and his own
acts, and upon information and belief as to all other matters, based upon the
investigation conducted by and through his attorneys, which included, inter alia, a
review of documents filed by Abeona with the U.S. Securities and Exchange
Commission (the “SEC”) and other publicly-available documents.
                                          2
  Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 3 of 24 PageID #: 3



      4.     Studies confirm that, no matter the size, industry, or performance of the

subject company, non-employee directors rarely ever get paid more than $350,000

a year (let alone the $1,298,250, $550,000, and $581,333 that Abeona’s non-

employee directors received over the past three fiscal years). For example, a 2017

Director Compensation Report published by Frederic W. Cook (“F. W. Cook”), an

executive and director compensation consulting firm, found that for “large-cap”

companies (with a market capitalization above $5 billion), median non-employee

director compensation was $274,000, and the 75th percentile was $305,000.

Similarly, in its 2017 Director Compensation Study, Steven Hall & Partners

(“Steven Hall”), an independent compensation consulting firm, found that the 200

companies with the largest revenues in fiscal 2016 paid their non-employee directors

median total compensation of $291,667. Yet with a market capitalization of under

$1 billion, Abeona found it fitting to pay their non-employee directors far in excess

of what many of the largest companies in the world pay their directors.

      5.     During 2015, at the same time the Company’s non-employee members

paid themselves a lucrative package, they also awarded the Company’s two

executive directors a compensation package that far exceeded what their executive

peers were paid. These payments were not a valid exercise of business judgment but

rather were designed to ensure that the executive directors would not object when




                                          3
  Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 4 of 24 PageID #: 4



the non-employee directors awarded themselves their own grossly excessive

compensation.

      6.     Rather than faithfully following their fiduciary duties, the Board acting

in their own self-interest, approved (and continues to approve) without explanation

an annual compensation package that is excessive and unfair to the Company and its

stockholders.

                          JURISDICTION AND VENUE

      7.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

because the parties are of diverse citizenship and the matter in controversy exceeds

$75,000.00, exclusive of interests and costs.

      8.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Nominal Defendant Abeona is incorporated in this District.

                                   THE PARTIES

      9.     Plaintiff William Mahon has been a stockholder of Abeona since March

2015. Plaintiff is a citizen of Virginia.

      10.    Nominal party Abeona is a Delaware corporation with its principal

place of business at 3333 Lee Parkway, Suite 600, in Dallas, Texas. As disclosed in

the Company’s most-recent Form 10-K Annual Report, Abeona is a “clinical-stage

biopharmaceutical company developing cell and gene therapies for life-threatening

rare genetic diseases.”


                                            4
     Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 5 of 24 PageID #: 5



        11.    Defendant Mark J. Ahn (“Ahn”) has served on the Board from

September 2006 (and as Vice Chairman from January 1, 2015) until his resignation

in January 2017. On information and belief, Ahn is a citizen of Oregon.

        12.    Defendant Mark J. Alvino (“Alvino”) has served on the Board since

March 2006. On information and belief, Alvino is a citizen of New York.

        13.    Defendant Stephen B. Howell (“Howell”) has served on the Board since

1996. On information and belief, Howell is a citizen of California.

        14.    Defendant Todd Wider (“Wider”) has served on the Board since May

7, 2015. On information and belief, Wider is a citizen of New York.

        15.    Defendant Steven H. Rouhandeh (“Rouhandeh”) has served as a

director and Chairman of the Board since 2008. On information and belief,

Rouhandeh is a citizen of New York.

        16.    Defendant Jeffrey B. Davis (“Davis”) served on the Board from March

2006 until May 2017, and has served as the Company’s Chief Operating Officer

since January 19, 2015. On information and belief, Davis is a citizen of New Jersey.2

        17.    Ahn, Alvino, and Howell comprised the Board’s Compensation

Committee (the “Compensation Committee”) in 2015. In 2016 and 2017, the

Compensation Committee was comprised of Howell and Alvino.

                 DUTIES OF THE INDIVIDUAL DEFENDANTS

2
    Defendants are referred to herein as the “Individual Defendants.”
                                           5
    Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 6 of 24 PageID #: 6




       18.   By reason of their positions as directors, the Individual Defendants owe

the Company and its stockholders the fiduciary duties of good faith, loyalty, due

care, and candor, and are required to manage the Company in a fair, just, honest, and

equitable manner.

       19.   Because of their positions with the Company, the Individual

Defendants were able to and did in fact exercise control over the wrongful acts

complained of herein.

                    FURTHER SUBSTANTIVE ALLEGATIONS

The Board Paid Themselves Excessive and Unreasonable Compensation in 2015

       20.   On March 2, 2015, the Board adopted the 2015 Equity Incentive Plan

(the “Plan”), subject to approval by the Company’s stockholders.

       21.   The Plan reserved 5,000,000 shares of Abeona3 common stock for

awards, including stock options, stock appreciation rights, stock awards, restricted

stock units, and dividend equivalent rights, to the Company’s officers, employees,

non-employee directors, consultants, and advisors.




3
  At the time, the Company’s name was PlasmaTech Biopharmaceuticals, Inc.
(“PlasmaTech”). On June 19, 2015, the Company’s name was changed to Abeona
Therapeutics, Inc. All references to the “Company” and “Abeona” herein include its
predecessor, PlasmaTech.
                                         6
  Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 7 of 24 PageID #: 7



      22.    The Compensation Committee was designated as the administrator of

the Plan with respect to awards made to executive officers and non-employee

directors.

      23.    The Plan did not place a cap on the amount of equity awards that the

Board’s non-employee directors could award themselves. Rather, the terms of the

Plan gave the Board complete discretion with respect to the amount they could award

themselves. As described below, the non-employee directors abused their discretion

by granting themselves unfair and excessive compensation between 2015 and 2017.

      24.    On April 7, 2015, Abeona filed its Schedule 14A Proxy Statement (the

“2015 Proxy”) with the SEC in connection with the Company’s 2015 Annual

Meeting of Stockholders (the “2015 Annual Meeting”).

      25.    In Proposal 2 of the 2015 Proxy, the Board sought stockholder approval

of the Plan, and stated that it “anticipate[d]” that the 5,000,000 shares reserved under

the Plan would “enable [the Company] to fund [their] equity compensation program

for approximately four years.”

      26.    As further described in Proposal 2, as of the time the 2015 Proxy was

filed, “no decisions have been made with respect to any issuances under the 2015

Plan,” and the amount of equity awards that any individual may receive were “not

determinable at this time.”




                                           7
    Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 8 of 24 PageID #: 8



       27.   The Company’s stockholders approved the Plan at the 2015 Annual

Meeting held on May 7, 2015.

       28.   Just four days after the Plan was approved, the members of the Board

granted substantial stock awards to themselves (the “May 2015 Stock Awards”).

       29.   At that time, the Board comprised non-employee directors Ahn, Alvino,

Howell, and Wider, and executive directors Rouhandeh and Davis.

       30.   As disclosed in the Company’s Schedule 14 Proxy Statement filed with

the SEC on April 6, 2016 (the “2016 Proxy”), on May 11, 2015, the Board granted

575,000 stock options (worth $2,054,000) and 1,175,000 shares of restricted stock

(worth $8,626,000) as follows:

                                                                 Value of
                     Stock        Value of      Restricted      Restricted
       Name         Options       Options         Stock           Stock
     Rouhandeh        125,000      $398,000        375,000        $2,753,000
     Davis            100,000      $495,000        300,000        $2,202,000
     Ahn              100,000      $387,000        300,000        $2,202,000
     Alvino            75,000      $299,000         75,000          $551,000
     Howell            75,000      $299,000         75,000          $551,000
     Wider            100,000      $176,000         50,000         $367,0004
     Total            575,000     $2,054,000     1,175,000        $8,626,000

       31.   In addition to the May 2015 Stock Awards, Abeona’s non-employee

directors received cash awards as part of their 2015 compensation package.




4
 The 2016 Proxy incorrectly disclosed the value of Wider’s restricted stock as
$176,000, but this was clearly a mistake – 50,000 shares * $7.34 = $367,000.
                                        8
  Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 9 of 24 PageID #: 9



      32.    As disclosed in the 2016 Proxy, the Company’s non-employee directors

received the following compensation packages for 2015:

                                   Option      Restricted
     Name       Cash Awards        Awards    Stock Awards            Total
   Ahn              $250,000        $387,000    $2,202,000          $2,839,000
   Alvino            $40,000        $299,000      $551,000           $890,000
   Howell            $30,000        $299,000      $551,000           $880,000
   Wider             $30,000        $176,000      $367,000           $573,000
   Average                                                          $1,295,000

      33.    The Company’s non-employee directors received an average

compensation package of $1,295,000. However, because Wider only joined the

Board in early May 2015, the three non-employee directors who served the full-year

received average compensation of $1,536,333.

      34.    The 2016 Proxy did not provide any peer analyses whatsoever or

otherwise provide any explanation as to how the Board determined the size of the

non-employee Board members’ compensation package. Any such analyses would

certainly have revealed that the average $1.5 million package (or $1.295 million

when counting Wider) was unfair and excessive.

      35.    On April 29, 2016, Institutional Shareholder Service, Inc. (“ISS”), a

leading provider of proxy research to institutional investors, issued a report (the

“2016 ISS Report”) in connection with Abeona’s 2016 Annual Meeting of

Stockholders. The 2016 ISS Report identified the following twenty-four publicly-

traded companies as Abeona’s peer group: Anthera Pharmaceuticals, Inc.

                                         9
    Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 10 of 24 PageID #: 10



(“Anthera”), Arrowhead Pharmaceuticals, Inc. (“Arrowhead”), Athersys, Inc.

(“Athersys”), CEL-SCI Corporation (“CEL-SCI”), Cellular Biomedicine Group,

Inc. (“Cellular”), Celsion Corporation (“Celsion”), Cleveland BioLabs, Inc.

(“Cleveland”), CorMedix Inc. (“CorMedix”), Cyclacel Pharmaceuticals, Inc.

(“Cyclacel”), Discovery Laboratories, Inc. (“Discovery”), Fibrocell Science, Inc.

(“Fibrocell”), Fortress Biotech, Inc. (“Fortress”), Galena Biopharma, Inc.

(“Galena”), Interleukin Genetics, Inc. (“Interleukin”), La Jolla Pharmaceutical

Company (“La Jolla”), Marina Biotech, Inc. (“Marina”), Northwest Biotherapeutics,

Inc. (“Northwest”), Opexa Therapeutics, Inc. (“Opexa”), Oragenics, Inc.

(“Oragenics”), Organovo Holdings, Inc. (“Organovo”), Pluristem Therapeutics Inc.

(“Pluristem”), Progenics Pharmaceuticals, Inc. (“Progenics”), StemCells, Inc.

(“StemCells”), and Trovagene, Inc. (“Trovagene”) (collectively, the “2015 Peer

Group”).

        36.     The following chart shows the average compensation paid to non-

employee directors in the 2015 Peer Group during each company’s respective 2015

fiscal year:5

                                             2015 Avg. Comp
                            Company
                      La Jolla                   $520,136.00
                      Fortress                   $289,900.00

5
  The information is derived from the “Director Compensation” tables of each
company’s proxy statement. Only non-employee directors who served on the board
of directors for the entire year are included.
                                        10
 Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 11 of 24 PageID #: 11



                   Arrowhead                    $280,183.25
                   CorMedix                     $230,601.60
                   Progenics                    $222,426.00
                   Galena                       $215,887.29
                   Fibrocell                    $204,538.83
                   Anthera                      $183,000.00
                   Northwest                    $150,000.00
                   Pluristem                    $140,209.29
                   Trovagene                    $133,714.67
                   Organovo                     $132,392.80
                   CEL-SCI                      $116,690.00
                   StemCells                    $115,708.33
                   Oragenics                    $102,939.40
                   Celsion                      $100,175.00
                   Cleveland                     $91,684.00
                   Marina                        $85,771.00
                   Athersys                      $84,400.00
                   Discovery                     $69,905.00
                   Cyclacel                      $66,714.14
                   Opexa                         $55,000.00
                   Interleukin                   $53,250.00
                   Cellular                      $25,649.88
                   Average                      $152,953.19


      37.   As the chart illustrates, the compensation paid to Abeona’s non-

employee directors bears no resemblance to the peer group. The $1,295,000 in

compensation that the Company’s non-employee directors paid themselves during

fiscal 2015 is approximately 149% more than the high-end of the range, 747% more

than the $152,953 average, 940% more than the median, and 4,949% more than the

low-end range.




                                      11
 Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 12 of 24 PageID #: 12



      38.   As part of the May 2015 Stock Awards, the two executive directors on

the Board, Rouhandeh and Davis, also received lucrative awards. Rouhandeh

received stock awards valued at $3,151,000, and Davis received stock awards valued

at $2,697,000.

      39.   As a result of the May Stock Awards, Rouhandeh’s and Davis’s 2015

compensation packages were likewise excessive and unreasonable.

      40.   Specifically, as disclosed in the 2016 Proxy, Rouhandeh’s total 2015

compensation was valued at $3,511,000 (the $3.1 million in stock awards combined

with a $360,000 salary), and Davis’s total 2015 compensation was valued at

$3,022,000 (the $2.7 million in stock awards combined with a $325,000 salary).

      41.   The $3,511,000 received by Rouhandeh was a staggering 573% more

than the $523,000 compensation he received in 2014, while Davis’s $3,022,000

package was 447% more than his 2014 package valued at $552,000.

      42.    The chart below shows the 2015 compensation received by the Chief

Executive Officers of the same 24 companies that comprised the 2015 Peer Group:

                                             CEO 2015
                           Company          Compensation
                      La Jolla                $15,637,928
                      Cellular                 $3,734,530
                      Anthera                  $3,237,650
                      Fortress                 $3,066,727
                      Galena                   $2,758,586
                      StemCells                $2,522,722
                      Arrowhead                $2,319,750

                                       12
 Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 13 of 24 PageID #: 13



                     Interleukin                $2,280,582
                     Progenics                  $1,610,729
                     Fibrocell                  $1,226,595
                     Celsion                    $1,201,568
                     Pluristem                  $1,015,213
                     Cyclacel                    $982,045
                     Athersys                    $921,167
                     Discovery                   $876,806
                     Organovo                    $834,429
                     CorMedix                    $723,740
                     Trovagene                   $681,500
                     CEL-SCI                     $585,114
                     Opexa                       $508,737
                     Northwest                   $500,000
                     Marina                      $425,000
                     Oragenics                   $419,160
                     Cleveland                   $299,577
                     Average                    $2,015,411


      43.   As the chart reveals, Rouhandeh’s 2015 compensation was higher than

all but two of his 24 peers and was 74% more than the $2,015,411 average and 252%

more than the $998,629 median.

      44.   Davis’s 2015 compensation was greater than all but four peers and was

50% more than the $2,015,411 average and 203% more than the $998,629 median.

      45.   Notably, Rouhandeh and Davis are not even CEOs, and yet their

compensation for 2015 substantially exceeded what the average CEO of the peer

companies made. Indeed, taking just the value of the May 2015 Stock Awards alone,

Rouhandeh and Davis each received far more than the $1,871,000 in total



                                       13
 Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 14 of 24 PageID #: 14



compensation received by Abeona’s CEO, Timothy Miller, from his hiring on May

15, 2015 through the end of 2016 (a period of more than 19 months).

      46.     Like the non-employee director compensation package, the 2016 Proxy

provides no peer analyses that purport to justify the May 2015 Stock Awards. Nor

does the 2016 Proxy attempt to explain why Rouhandeh and Davis were given such

generous raises when compared to 2014. In fact, there is simply no discussion in the

2016 Proxy as to how the Rouhandeh’s and Davis’s 2015 compensation was

determined.

      47.     The Board’s decision to award Rouhandeh and Davis the $3.5 million

and $3 million compensation package, respectively, in 2015 was not based on valid

business reasons. Rather, the lucrative packages were part of an express or implied

quid pro quo arrangement pursuant to which the Board awarded Rouhandeh and

Davis a lavish package so that Rouhandeh and Davis would not object when the non-

employee directors awarded themselves their own grossly excessive compensation

packages. Indeed, the May 2015 Stock Awards represent the largest portion of each

Board member’s compensation package, and these awards were made on the same

day to each and every Board member.

   The Board Paid its Non-Employee Members Excessive and Unreasonable
                       Compensation in 2016 and 2017

      48.     The excessive and unreasonable compensation that Abeona’s non-

employee directors paid themselves continued in fiscal 2016 and 2017.
                                        14
 Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 15 of 24 PageID #: 15



      49.    Abeona’s 2016 fiscal year ended on December 31, 2016. As disclosed

in the Company’s Schedule 14A Proxy Statement filed with the SEC on April 11,

2017 (the “2017 Proxy”), during the 2016 fiscal year Abeona’s non-employee

directors each received (a) $10,000 per quarter; (b) stock option awards under the

Plan; and (c) with respect to Ahn, an additional $294,000 in cash and a $98,000 cash

bonus, for his service as Vice Chairman of the Board. As set forth in the chart below,

the non-employee directors receive an average of $555,000 in compensation:

                                                       Restricted
                                           Option
    Name      Cash Awards       Bonus                    Stock            Total
                                           Awards
                                                        Awards
  Ahn               $334,000 $98,000 $799,000                   $0     $1,231,000
  Alvino             $40,000         $266,000                   $0      $306,000
  Howell             $40,000         $266,000                   $0      $306,000
  Wider              $40,000         $266,000              $71,000      $377,000
  Average                                                               $555,000


      50.    The Company’s 2017 fiscal year ended on December 31, 2017. As

disclosed in Abeona’s Schedule 14A Proxy Statement filed with the SEC on April

10, 2018 (the “2018 Proxy”), during the 2017 fiscal year Abeona’s non-employee

directors each received (a) $10,000 per quarter; (b) stock option awards under the

Plan; and (c) with respect to Wider, a $484,000 equity award under the Plan for

performing as Chairman of the Medical Affairs Committee. As set forth in the chart

below, the non-employee directors received an average of $581,333 in

compensation:

                                         15
 Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 16 of 24 PageID #: 16




                                      Option   Restricted
      Name        Cash Awards                                           Total
                                      Awards Stock Awards
  Alvino                  $40,000     $380,000           $0             $420,000
  Howell                  $40,000     $380,000           $0             $420,000
  Wider                   $40,000     $380,000    $484,000              $904,000
  Average                                                               $581,333


      51.    Just like the 2016 Proxy, neither the 2017 Proxy nor the 2018 Proxy

provides any sort of peer analysis or rationale for such large compensation. On April

24, 2017, ISS issued a report (the “2017 ISS Report”) in connection with Abeona’s

2017 Annual Meeting of Stockholders. The 2017 ISS Report identified the following

24 publicly-traded companies as Abeona’s peer group: Advaxis, Inc. (“Advaxis”),

Anthera, Arrowhead, Bioptix Inc. (“Bioptix”), Cellular, Celsion, Cyclacel, CytRx

Corporation (“CytRx”), Fibrocell, GenVec, Inc. (“GenVec”), Idera Pharmaceuticals,

Inc. (“Idera”), Interleukin, La Jolla, MEI Pharma, Inc. (“MEI”), Northwest, Nymox

Pharmaceutical     Corporation      (“Nymox”),    Oragenics,    OvaScience,      Inc.

(“OvaScience”), Pluristem, Stemline, Sunesis Pharmaceuticals, Inc. (“Sunesis”), TG

Therapeutics, Inc. (“TG”), TrovaGene, and Windtree Therapeutics, Inc. (Windtree)

(collectively, the “2016 Peer Group”).

      52.    On April 19, 2018, ISS issued a report (the “2018 ISS Report”) in

connection with Abeona’s 2018 Annual Meeting of Stockholders. The 2018 ISS

Report identified the following 24 publicly-traded companies as Abeona’s peer

group: Adamas Pharmaceuticals, Inc. (“Adamas”), Adverum Biotechnologies, Inc.

                                         16
    Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 17 of 24 PageID #: 17



(“Adverum”), Alder BioPharmaceuticals, Inc. (“Alder”), Arbutus Biopharma

Corporation (“Arbutus”), ArQule, Inc. (“ArQule”), Cara Therapeutics, Inc.

(“Cara”), Cellular, Corbus Pharmaceuticals Holdings, Inc. (“Cobus”), Coherus

BioSciences, Inc. (“Coherus”), CytRx, Dicerna Pharmaceuticals, Inc. (“Dicerna”),

Geron Corporation (“Geron”), Karyopharm Therapeutics Inc. (“Karyopharm”), La

Jolla, Matinas BioPharma Holdings, Inc. (“Matinas”), Nymox, Otonomy, Inc.

(“Otonomy”), OvaScience, Inc. (“OvaScience”), PolarityTE, Inc. (“PolarityTE”),

Regulus Therapeutics Inc. (“Regulus”), Stemline, Sunesis, TG, and Ultragenyx

Pharmaceutical Inc. (“Ultragenyx”) (collectively, the “2017 Peer Group”).

        53.   The following chart shows the average compensation paid to non-

employee directors of the 2016 Peer Group and 2017 Peer Group, during their

respective 2016 and 2017 fiscal years:6

        Company       2016 Avg. Comp              Company       2017 Avg. Comp
    Advaxis                $493,811.57         Coherus               $381,103.43
    Arrowhead              $246,833.33         PolarityTE            $364,691.67
    Anthera                $233,707.17         Ultragenyx            $339,074.00
    La Jolla               $220,362.00         Matinas               $272,756.00
    Oragenics              $204,533.75         Cara                  $270,443.00
    Stemline               $204,396.50         Stemline              $268,693.50
    Northwest              $146,400.00         La Jolla              $262,635.00
    OvaScience             $144,827.29         Adamas                $230,431.50
    CytRx                  $132,315.00         TG                    $225,382.66
6
  The information is derived from the “Director Compensation” tables of each
company’s proxy statement. Only non-employee directors who served on the board
of directors for the entire year are included. Data for Nymox Pharmaceutical
Corporation, which was listed by ISS as a peer for fiscal 2016 and 2017, is not
available.
                                          17
    Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 18 of 24 PageID #: 18



    TG                      $126,669.67        Corbus                $208,114.75
    Cellular                $117,133.72        Alder                 $193,125.86
    TrovaGene               $116,104.33        Otonomy               $192,250.67
    MEI                      $99,398.00        Karyopharm            $164,871.86
    Fibrocell                $84,858.33        Geron                 $158,311.67
    Windtree                 $84,335.00        Regulus               $155,930.17
    Celsion                  $84,111.50        CytRx                 $133,700.00
    Idera                    $79,736.25        Cellular              $116,449.42
    Sunesis                  $74,308.50        Sunesis               $111,593.57
    Pluristem                $69,793.14        Dicerna               $110,648.86
    Interleukin              $66,750.00        Adverum                $97,465.00
    GenVec                   $65,357.17        OvaScience             $93,445.71
    Cyclacel                 $60,025.00        ArQule                 $67,976.29
    Riot Blockchain7         $45,571.40        Arbutus                $63,235.83
    Average                 $139,188.64        Average               $194,883.93


         54.   The $555,000 and $581,333 in compensation that the Company’s non-

employee directors paid themselves during Abeona’s 2016 and 2017 fiscal years sits

atop both charts. The $555,000 average 2016 compensation that Abeona’s directors

received is 12% more than the high-end of the range, 299% more than the

$139,188.64 average, 378% more than the $116,104.33 median, and 1,118% more

than the low-end of the range. The $581,333 average 2017 compensation that

Abeona’s directors received is 53% more than the high-end of the range, 198% more

than the $194,883.93 average, 202% more than the $192,250.67 median, and 819%

more than the low-end of the range. Only Advaxis, another outlier, is even in the




7
    In 2017, Bioptix Inc. changed its name to Riot Blockchain.
                                          18
 Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 19 of 24 PageID #: 19



same ballpark as Abeona, while the overwhelming majority of peer companies do

not even break $300,000.

      55.   The unfairness of Abeona’s non-employee director compensation

package is confirmed by other market-based studies. F.W. Cook, an executive and

director compensation consulting firm, publishes an annual study of compensation

paid to non-employee directors and executives using 300 companies of various sizes

and industries. In November 2017, F.W. Cook published its 2017 Non-Employee

Director Compensation Report, which found that the median, non-employee director

compensation for “large-cap” companies (with a market capitalization above $5

billion) was $274,000, while the 75th percentile was $305,000.

      56.   Similarly, Steven Hall, an “independent compensation consulting firm,

specializing exclusively in the areas of executive compensation, board remuneration

and related corporate governance issues,” publishes an annual study of

compensation to non-employee directors. In its 2017 Director Compensation Study,

Steven Hall reviewed 600 proxy statements filed between June 1, 2016 and May 31,

2017. The reviewed companies included 200 companies with the largest revenues in

fiscal 2016 (“top 200”), 200 companies in the S&P 400 (“mid-cap 200”), and 200

companies in the S&P Small Cap 600 (“small-cap 600”). As the Steven Hall study

revealed, median total compensation paid to non-employee directors equaled




                                        19
 Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 20 of 24 PageID #: 20



$291,667 among the top 200 companies, $222,917 among the mid-cap 200

companies, and $172,283 among the small-cap 200 companies.

      57.    As the F.W. Cook, Steven Hall, and ISS peer group studies above

reveal, no matter the size, industry, or performance of the subject company, non-

employee directors rarely ever receive a compensation package exceeding $400,000

a year. Abeona is clearly a “small-cap” company, and yet its non-employee directors

continue to receive over $500,000 in compensation on average.

                     DEMAND FUTILITY ALLEGATIONS

      58.    Plaintiff brings this action derivatively on behalf of Abeona to redress

injuries to the Company as a direct and proximate result of Defendants’ misconduct.

      59.    Plaintiff has owned Abeona common stock during the time of the

wrongful course of conduct alleged herein and continues to hold Abeona stock.

      60.    Plaintiff will adequately and fairly represent the interests of Abeona in

enforcing and prosecuting its rights and has retained counsel competent and

experienced in stockholder derivative litigation.

      61.    At the time of this filing, the Board consists of the following seven

directors: Rouhandeh, Carsten Thiel (“Thiel”), Wider, Howell, Alvino, Stefano

Buono, and Richard Van Duyne (the “Current Board”).

      62.    Plaintiff did not make a demand on the Current Board prior to

instituting this action because such a demand is futile.


                                          20
 Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 21 of 24 PageID #: 21



      63.    Four of the seven current Board members – Rouhandeh, Wider, Howell,

and Alvino – received compensation being challenged herein. Accordingly, each of

Rouhandeh, Wider, Howell, and Alvino has a strong financial incentive to maintain

the status quo by not authorizing any corrective action that would force them to

disgorge the excessive compensation they granted themselves. Accordingly, each of

Rouhandeh, Wider, Howell, and Alvino are interested in this litigation, and would

not be able impartially to consider a demand. As four of the seven Board members

are interested in this litigation, demand is excused.

      64.    Defendant Thiel is incapable of considering a demand in this action

because he is not independent from the four interested directors. Thiel joined Abeona

as the Company’s Chief Executive Officer in April 2018 and his livelihood is

currently dependent on the compensation he receives in this full-time position. Thiel

thus will not sue the four interested non-employee directors, the very people

responsible for determining his compensation package. Accordingly, demand as to

Thiel is excused as well.

                                    COUNT I
                             Breach of Fiduciary Duty
                             (Against All Defendants)

      65.    Plaintiff repeats each allegation set forth above as if set forth fully

herein.




                                          21
 Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 22 of 24 PageID #: 22



      66.   As directors of the Company, each Defendant owed fiduciary duties to

the Company and its stockholders.

      67.   The Defendants breached their fiduciary duty of loyalty by granting and

accepting compensation in fiscal years 2015, 2016, and 2017 in amounts that were

excessive and unfair to the Company.

      68.   As a result of Defendants’ actions, the Company has been and will be

damaged.

      69.   Plaintiff, on behalf of the Company, has no adequate remedy at law.

                                  COUNT II
                              Unjust Enrichment
                            (Against All Defendants)

      70.   Plaintiff repeats each allegation set forth above as if set forth fully

herein.

      71.   Each of the Defendants received excessive and unfair financial benefits

as a result of the various payments described above.

      72.   It would be unconscionable and against fundamental principles of

justice and equity for the Defendants to retain the benefits of these excessive and

unfair payments.

      73.   Plaintiff, on behalf of the Company, has no adequate remedy at law.

                                  COUNT III
                                     Waste
                            (Against All Defendants)


                                        22
 Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 23 of 24 PageID #: 23



      74.    Plaintiff repeats each allegation set forth above as if set forth fully

herein.

      75.    As a result of Defendants’ self-dealing, the Company has wasted

valuable assets by paying excessive compensation.

      76.    As a result of the waste of corporate assets, Defendants are liable to the

Company.

      77.    Plaintiff, on behalf of the Company, has no adequate remedy at law.



                             PRAYER FOR RELIEF

   WHEREFORE, Plaintiff demands judgment as follows:

      A.     Disgorging the excessive and unfair payments granted to the non-

employee directors during fiscal years 2015, 2016, and 2017, plus pre-judgment and

post-judgment interest;

      B.     Disgorging the excessive and unfair payments granted to the executive

directors during fiscal year 2015, plus pre-judgment and post-judgment interest;

      C.     Equitable and injunctive relief as permitted by law, including

imposition of a constructive trust on Defendants to ensure Plaintiff on behalf of the

Company will have an effective remedy;




                                          23
 Case 1:18-cv-01888-LPS Document 1 Filed 11/28/18 Page 24 of 24 PageID #: 24



      D.     Awarding damages against all Defendants in favor of the Company as

a result of Defendants’ breaches of fiduciary duties, plus pre-judgment and post-

judgment interest;

      E.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable allowance of fees and costs for Plaintiff’s attorneys, experts, and

accountants; and

      F.     Granting Plaintiff such other and further relief as the Court may deem

just and proper.



Dated: November 28, 2018                   Respectfully submitted,

                                           FARNAN LLP
Of Counsel:
                                           /s/ Michael J. Farnan
Steven J. Purcell                          Brian E. Farnan (Bar No. 4089)
Douglas E. Julie                           Michael J. Farnan (Bar No. 5165)
Robert H. Lefkowitz                        919 North Market Street, 12th Floor
Purcell Julie & Lefkowitz LLP              Wilmington, DE 19801
708 3rd Avenue, 6th Floor                  Telephone: (302) 777-0300
New York, New York 10017                   Facsimile: (302) 777-0301
212-725-1000                               bfarnan@farnanlaw.com
                                           mfarnan@farnanlaw.com

                                           Attorneys for Plaintiff




                                         24
